10
11
12
13
14
15
16
17
18
19
20
21
22
23
` 24
25
26
27
28

 

 

DAVID L. ANDERSON (CABN 149604)
United States Attorney

HALLIE HOFFMAN (CABN 210020)
Chief, Crirninal Division

JEFF SCHENK (CABN 234355)
Assistant United States Attorney

150 Alrnaden Boulevard, Suite 900
San Jose, California 95113
Telephone: (408) 535-5061

FAX: (408) 535-5066
Jeffrey.b.schenk@usdoj.gov

Attorneys for United States Of America

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION

UNITED STATES OF AMERICA,
Plaintiff,
v.
RAGINI VECHAM,
a/k/a Ragini Vechman,

SOFTNET TECHNOLOGY SOLUTIONS,
INC.,
a/Ida Sonora Stafting,

RAMANA REDDY,

ROSE 23 HAYWARD LLC,
SAGE 20 HAYWARD LLC,
JASMINE 20 HAYWARD LLC,
TULIP 26 HAYWARD LLC, and
LILY 20 HAYWARD LLC,

Defendants.

)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)
1

 

With leave Of the Court, and pursuant to Federa1Ru1e Of Criminal Prc)cedure 48(21), the United
States Attorney for the Northern District Of California dismisses the above indictment against Ragini

Veeham, Softnet Technology Solutions, lne., Rarnana Reddy, Rose 23 Hayward LLC, Sage 20 Hayward

NOTICE OF DISMISSAL
NO. CR 15-00427-BLF

NO. CR-15-00427-BLF
NOTICE OF DISMISSAL

 

 

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

LLC, Jasmine 20 Hayward LLC, Tulip 26 Hayward LLC, and Lily 20 HayWard LLC Withcut prejudice

DATED; ja 1122 4 Respectfully submitted,

DAVID L. ANDERSON
United §tates Attcrney

 

 

1;;;_:»1 HAL`LIE HOFFMAi§I
' Chiei: Criminal Divisicn

Leave is granted tc the government tc dismiss the indictment against Ragini Vecham, Scftnet
Technclcgy Scluticns, Inc., Ramana Reddy, Rcse 23 Hayward LLC, Sage 20 Hayward LLC, Jasmine 20
HayWard LLC, Tu1ip 26 HayWard LLC, and Lily 20 Hayward LLC Withcut prejudice

3".:?;,:‘:* /"§¢§ .»":! § f -
"/§ 11,…€' ’
j ~‘ ‘<§§;§/§',/ z § ’f/" §:’fif LM"§

HON BETHL FREEMAN

United States District Judge

    

NOTICE OF DISMISSAL
Nc. CR 15-00427-BLF v.

 

 

 

 

 

 

 

